Order entered April 7, 2016




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-01281-CV

  JOHN MARTINEZ AND MARINA MARTINEZ AND ALL OTHER OCCUPANTS,
                           Appellants

                                            V.

                    BAYVIEW LOAN SERVICING, LLC, Appellees

                     On Appeal from the County Court at Law No. 2
                                 Dallas County, Texas
                        Trial Court Cause No. CC-15-04650-CV

                                        ORDER
       We GRANT the April 5, 2016 motion to substitute party filed by Mohamed Khaleel and

Talal Khaleel and DIRECT the Clerk of the Court to SUBSTITUTE Mohamed Khaleel and

Talal Khaleel in place of Byview Loan Servicing, LLC. This appeal shall now be styled “John

Martinez and Marina Martinez and All Other Occupants v. Mohamed Khaleel and Talal

Khaleel.”


                                                   /s/   CRAIG STODDART
                                                         JUSTICE